Citation Nr: 1417928	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-36 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for neck pain. 

2.  Entitlement to service connection for tinnitus, claimed as secondary to service-connected hypertension. 

3.  Entitlement to service connection for decreased libido, claimed as secondary to service-connected hypertension.

4.  Entitlement to service connection for numbness of the lower extremities, claimed secondary to service-connected hypertension.

5.  Entitlement to service connection for migraine headaches, claimed as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO, inter alia, denied service connection for neck pain, as well as, denied service connection for tinnitus, decreased libido, numbness of the lower extremities, and headaches, each  claimed as secondary to hypertension.  In April 2010, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010.  A supplemental statement of the case was issued in December 2010.  

The Veteran initially requested a Board video-conference hearing in connection with her appeal but in March 2012, she informed VA that she wished to cancel the hearing scheduled for April 2012.  She did not request to reschedule the hearing in her March 2012 correspondence and since then, neither the Veteran nor her representative has indicated that she desires to reschedule the hearing.  As such, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2013). 

The Board notes that, in addition to the paper claims file, there are a paperless electronic, Virtual VA  and Veterans Benefits Management System (VBMS) files associated with the Veteran's claims.  .  The Virtual VA file contains the March 2014 appellate brief which is not found in the paper claims file.  The remaining documents in Virtual VA are either duplicative or irrelevant to the issues on appeal.  The VBMS file currently contains no documents.. 

The Board's decision addressing the claim for service connection for disability claimed as neck pain is set forth d below.  The claims for service connection for tinnitus, disabilities claimed as decreased libido and  numbness of the lower extremities, and migraine headaches are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran was treated for neck pain in service, and has asserted continuing neck pain, there is no competent, credible and probative evidence indicating that she has, or ever has had, a chronic neck or cervical spine disability underlying such complaints.  


CONCLUSION OF LAW

The criteria for service connection for  neck pain are not met.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131  (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a November 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, the November 2008 pre-rating letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The May 2009 rating decision reflects the initial adjudication of the claim after the issuance of the November 2008 letter.  Hence, the November 2008 letter met the VCAA's content of notice and timing requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records and VA treatment records.  Also of record and considered in connection with the claim are various statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claim herein decided, prior to appellate consideration, is required.  

The Board acknowledges that the Veteran was not afforded a VA examination in connection with her claim for service connection for  neck pain; however, as discussed in more detail below, no such examination is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

To establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of  medical opinion evidence) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).  


In this case, the Veteran claims entitlement to service connection for neck pain.  She  contends that she twisted her neck in service and has had continuing neck pain and stiffness since service.  See October 2008 claim and VA Form 9.  However, after considering the evidence of record in light of the above-noted legal authority, the Board finds that the claim for service connection must be denied. 

An April 1976 service treatment record indicates that the Veteran  was treated for neck pain following a fall in service.  The service treatment provider noted a "possible sprained neck" but no follow up treatment is noted, and the remaining treatment records are silent as to any neck complaints.  The September 1978 separation examination notes a normal neck.  A July 1978 report of medical history is devoid of any complaints of neck pain.  The Veteran submitted a statement in September 1978 noting that her medical condition had not changed since the separation examination.   This evidence indicates that no chronic neck disability was shown in service.

Post service, VA outpatient treatment records also do not indicate any chronic  disability of the neck or cervical spine, nor do they reflect any treatment pertaining to neck complaints. As the Veteran reported that she receives all of her treatment through VA, there are no other pertinent medical records for review.  

The Board has considered the Veteran's written statements that she currently has neck pain and has had neck pain since service.  While the Veteran is competent to report her own symptoms, such as pain, the Board emphasizes that  that, pain, in and of itself, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  For entitlement to compensation, the evidence must show the existence of a current disability, and in the absence of an identified disease or injury, service connection may not be granted.  Id.   Here, there is no competent, probative evidence even suggesting that the Veteran has, or ever has had-to include during any time period pertinent to this appeal-a disability of her neck or cervical spine underlying her complaints of neck pain.  

Furthermore, the Veteran is not competent to diagnose herself with a neck or cervical disability manifested by neck pain upon which to predicate an award of compensation.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  In this case, however, the Veteran is not competent to diagnose a neck disorder.  See Jandreau, 492 F.3d at 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because a neck (or cervical spine) disorder manifested by pain is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Simply stated, the Veteran is not competent to support the current disability element of her claim on the basis of her own lay assertions.
Furthermore, on this record, VA is not required to arrange for the Veteran to undergo examination to obtain medical evidence to support her claim.

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, however, as noted, there is no medical suggestion whatsoever of any current neck or cervical spine disability.  Moreover, the Board finds that the Veteran's assertions as to continuing symptoms of neck pain and stiffness since the single episode of neck pain and an impression of possible neck strain documented during service are simply not credible,  given the complete absence of any reference to the neck in those records, although they reflect that she sought treatment for other pains and discomfort.  Hence, there also is no credible lay evidence of persistent or recurrent symptoms of neck  disability at any time since or proximate to the time that she filed her claim for service connection in October 2008.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); (holding that the requirement of a current disability is satisfied when the claimant has a disability at any time during the pendency of the claim, even if the disability at issue resolves prior to adjudication of the claim)..  As there is no competent, probative medical or credible lay evidence even suggesting a current neck disability, the fundamental requirement for obtaining an examination in connection with this claim simply are not met.

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131.  Hence, where, as here, competent, credible and probative evidence does not establish the existence of  a disability upon which to predicate an award of service connection, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for neck pain  must be denied because the first essential criterion for a grant of service connection is not met.

In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible, and probative evidence supports the required elements of the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for neck pain is denied.  


REMAND

The Board finds that additional RO action on the remaining claims on appeal is warranted.

Regarding the claims for service connection of decreased libido, numbness of the lower extremities, and migraine headaches, each  claimed as secondary to hypertension, the Veteran underwent a VA examination in April 2009.  Additionally, with respect to the claim for service connection for tinnitus as secondary to hypertension, a VA opinion was rendered in May 2009 by the April 2009 VA neurological examiner.  For the following reasons, the Board finds the VA examiner's opinions are inadequate.  

For all of the claimed disorders, although the VA opinions address whether the Veteran's hypertension caused the claimed disorders, the examiners did not  address whether the Veteran's service-connected hypertension and/or medication taken to treat such hypertension, aggravates the claimed disorders.  Under 38 C.F.R. § 3.310(a), service connection may be granted when a service-connected disability causes or aggravates another disability.  Thus, the examiner should have addressed whether the Veteran's service-connected hypertension aggravates the claimed disorders, even if the examiner found that hypertension did not cause the claimed disorders. 

Further, with respect to the claims for service connection for decreased libido and headaches, the VA examiner did not provide rationale with respect to opinions rendered.  Regarding the headaches claim, the examiner noted that the headaches are not migrainous in nature; however, the examiner did not opine whether the diagnosed tension headaches are caused or aggravated by the service-connected hypertension and/or medication taken to treat the hypertension.  With respect to the claimed decreased libido, on remand, the VA examiner should indicate whether the Veteran has any underlying diagnosis of a disability or merely subjective symptoms.

Regarding numbness of the lower extremities, the VA examiner offered rationale that medications used to treat hypertension do not cause numbness only in the left leg.  However, a review of the file reveals the Veteran's contention in her October 2008 statement that she has numbness in both legs.  Despite her reports at the April 2009 VA examination that she only experienced numbness in her left lower extremity, the examiner should have considered her earlier reports of numbness in both lower extremities.  Further, on Remand, the examiner should indicate whether the Veteran has (or has had) a diagnosis of a lower extremity disability at any time pertinent to the claim on appeal (see McClain, supra),  or whether the lower extremity tingling and numbness are merely symptoms and not manifestations of a specific disability.  

Additionally, regarding the lower extremities, even though the Veteran has primarily claimed secondary service connection,  evidence of record raises a question of entitlement to direct service connection.  Notably, a September 1977 service treatment record noted the Veteran's complaints of tingling and numbness in her lower extremities and feet.  The September 1977 assessment was uncontrolled hypertension and rule out hypothyroidism.  On Remand, the examiner should also offer an opinion with respect to direct service connection. 

Regarding tinnitus, the Veteran underwent a VA audiological examination in April 2009 but the VA audiologist recommended that a nexus opinion be rendered by a medical professional as tinnitus due to hypertension was "outside the audiology scope of practice."  In May 2009, a medical opinion was rendered by the same VA examiner who conducted the April 2009 VA neurological examinations for the Veteran's other disorders claimed as secondary to hypertension.  The May 2009 VA examiner's rationale that "hypertension does not usually cause tinnitus," is insufficient as it indicates that there is a possibility that hypertension may sometimes cause tinnitus but does not address why in this particular case, the Veteran's hypertension does not cause her tinnitus.  Further, the opinion addresses whether hypertension itself causes tinnitus but does not address whether the Veteran's medications taken to treat hypertension cause or aggravate her tinnitus.  

Once VA undertakes the effort to provide an examination or opinion when developing a claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that an addendum opinion is required with respect to each of the opinions cited above.  If the April 2009 VA neurological examiner is no longer available, or determines that further examination is necessary, the Veteran should be afforded another VA examination.  Notably, a medical, not audiological, opinion is required for the tinnitus claim.  

Prior to obtaining further medical opinion in  connection with these claims, to ensure that all due process requirements are met, and that the record is complete, the RO should undertake appropriate action to obtain and associate with the record all outstanding, pertinent records.

As for VA records. The Board notes that  treatment records dated to May 2010 from the VA Medical Center (VAMC) in Temple, Texas, as well as treatment records from outpatient clinics in the Central Texas Health Care System, are of record.  Any outstanding, pertinent treatment records should be obtained.  

Additionally, although the Veteran has previously indicated that all her treatment is through VA,, the RO should also  give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The RO's adjudication of the claims should include consideration of all pertinent evidence added to the claims file since the  last adjudication. 

Accordingly, these matters are hereby REMANDED for the following actions:

1.  Obtain from the VAMC in Temple, Texas as well as from the outpatient clinics in the Central Texas Health Care System, all relevant, outstanding records of evaluation and/or treatment of the Veteran, dated since May 2010.  Follow the procedures of  38 C.F.R. § 3.159 (2013) as regards requesting records from Federal facilities.  All records and/or responses should be associated with the claims file.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the individual who conducted the April 2009 examinations and provided opinions for r  decreased libido, numbness of the lower extremities, and migraine headaches, each claimed as  secondary to hypertension,;  and offered a VA opinion regarding service connection of tinnitus as secondary to hypertension, in May 2009.  

If the April 2009 VA examiner is no longer available or further examination is deemed necessary, arrange for the Veteran to undergo another VA examination to obtain appropriate etiology opinions in connection with these claims.   A medical opinion is required for the claim of tinnitus secondary to hypertension, not an audiological opinion.   

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the designated physician, and the addendum opinion or examination report should include discussion of the Veteran's documented medical history and assertions.  If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to each claimed disorder, the examiner should identify the current disability (present at any time since the claims were filed in October 2008) or indicate that the claimed problem is merely a symptom and not a specific disability.  

Then, for each disability identified, the examiner should offer an opinion, consistent with sound medical judgment,  as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was  caused, or is  aggravated (worsened beyond natural progression), by service-connected hypertension.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

With respect to the claimed  numbness of the lower extremities, the examiner clearly identify the disability underlying such complaint, then opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such  disability has its onset in, or is medically related to service, to include the September 1977 complaints of tingling and numbness of the lower extremities. 

In rendering the requested opinions, the examiner should consider and discuss all pertinent medical and lay evidence. 
 
All examination findings and testing results (if any), along with complete rationale for the conclusions reached, must be provided.  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence (to include evidence associated with the paper and/or electronic files after the last adjudication) and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


